Citation Nr: 1801705	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

A. Santiago, Counsel



INTRODUCTION

The Veteran served on active duty from December 2006 to January 2008 with 7 years and 4 months of prior active service, including from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's hypertension that preexisted his second period of active duty service was aggravated by such service.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, based on service aggravation, have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Reopening Previously Denied Claim

By an April 2010 rating decision, the Veteran's claim of service connection for hypertension was denied.  He was notified of the decision by letter later that month, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in February 2013.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the April 2010 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for hypertension is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also April 2014 and August 2015 Veteran statements.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  If a preexisting disability is noted upon entry into service, service connection may still be granted based on aggravation during service of that disability.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Due regard will be given the places, types, and circumstances of service, and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  See 38 C.F.R. § 3.306(b)(2).

Analysis

In a January 2010 report of contact, the Veteran contends that his hypertension was aggravated by his service in Afghanistan.  Additionally, the Veteran contends that his hypertension was aggravated by his service-connected posttraumatic stress disorder (PTSD).  See, e.g., April 2014 and August 2015 Veteran statements.

As noted above, the Veteran had two periods of active duty service, and prior to the second period, he was afforded a January 2007 pre-deployment examination.  This examination shows that it was noted that the Veteran had hypertension that was being treated with medication.  

In the January 2010 report of contact, the Veteran stated that his hypertension medications were increased because his blood pressure went "through the roof" due to his service in Afghanistan.  The Veteran's DD Form 214 shows that he served in a designated imminent danger pay area, and his service treatment records from his second period of service show that his hypertension required continuous management.

The evidence clearly shows that the Veteran had hypertension that preexisted his second period of service, to include time in Afghanistan, as it was noted in the January 2007 pre-deployment examination.  Thus, this case implicates service aggravation.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Other evidence shows that hypertension first manifested around 1997.

The Veteran's characterization of how his blood pressure went through the roof because of aggravation during his in Afghanistan is consistent with his service in a designated imminent danger area in an infantry capacity.  This type of symptomatic manifestation requiring medication is covered by 38 C.F.R. § 3.306(b)(2) given the specific facts of this Veteran's case.  Accordingly, a rebuttable presumption of aggravation of preexisting hypertension has been established here.

As a rebuttable presumption of aggravation has been established, VA has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  See also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In this case, the presumption of aggravation has not been rebutted with clear and convincing proof.  There is not sufficient evidence that the symptomatic manifestations during the Veteran's service were due to the natural progress of his hypertension.  Therefore, after resolving reasonable doubt in the Veteran's favor, service connection for hypertension that preexisted the Veteran's second period of active service is warranted based on service aggravation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury).

The Board notes that the amount of aggravation and any subsequent disability rating are part of a downstream issue that the RO will establish in the first instance.



ORDER

Service connection for hypertension, based on service aggravation, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


